Matter of Williams v New York City Hous. Auth. (2015 NY Slip Op 05784)





Matter of Williams v New York City Hous. Auth.


2015 NY Slip Op 05784


Decided on July 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2015

Mazzarelli, J.P., Friedman, Richter, Manzanet-Daniels, Gische, JJ.


15589 100189/14

[*1] In re Arlene Williams, Petitioner,
vNew York City Housing Authority, et al., Respondents.


Arlene Williams, petitioner pro se.
David I. Farber, New York (Seth E. Kramer of counsel), for respondents.

Determination of respondent New York City Housing Authority (NYCHA), dated October 15, 2013, which, after a hearing, denied petitioner's rent grievance, except to the extent that she is entitled to a $148 credit, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Michael D. Stallman, J.], entered May 14, 2014), dismissed, without costs.
Substantial evidence supports NYCHA's determination that petitioner is not entitled to any further adjustment to her rent (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). The calculations by respondent
Queensbridge North Houses, as modified in this proceeding to correct certain errors made at the administrative hearing that do not result in any credit owed petitioner, were explained in detail by Queensbridge's former property manager, whose testimony the hearing officer credited, and supported by documentary evidence. Petitioner's challenge to a $1,950 retroactive charge is based upon her misunderstanding of respondents' annual rent review time lines, which provided that, as a tenant assigned to the third quarter, she was required to submit her paperwork by July 1.
Petitioner's due process claims in connection with rent charges, credits, and procedural violations are unpreserved for judicial review (see Moore v Rhea, 111 AD3d 445 [1st Dept 2013]; Rowe v Rhea, 101 AD3d 420 [1st Dept 2012]). In any event, they are unsupported. Petitioner's administrative hearing comported with due process, and the hearing officer resolved the issue of
all of the charges and credits challenged therein.
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2015
CLERK